      Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
ANDREW LIANG
                                    :

     v.                             :    Civil Action No. DKC 18-1933
                                         Criminal No. DKC 11-0501
                                    :
UNITED STATES OF AMERICA
                                    :

                           MEMORANDUM OPINION

     Presently pending and ready for resolution is the motion to

vacate sentence filed by Petitioner Andrew Liang (“Petitioner”)

(ECF No. 120).     The issues have been briefed, and the court now

rules, no hearing being deemed necessary.          Local Rule 105.6.     For

the following reasons, the motion will be denied.

I.   Background

     On September 22, 2011, Petitioner pled guilty to one count of

possession   of   child    pornography     in   violation   of   18    U.S.C.

§ 2252A(a)(5)(B).     On December 8, 2011, Petitioner was sentenced

to 12 months plus one day of imprisonment followed by five years

of supervised release.      (ECF No. 48).       Petitioner did not file a

direct appeal. On November 20, 2017, Petitioner admitted violating

the conditions of his terms of supervision and was sentenced to

two years’ imprisonment followed by an additional five years of

supervised released.      (ECF No. 108).
         Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 2 of 8



        On June 26, 2018, Petitioner filed the instant motion to

vacate    pursuant      to    28    U.S.C.    § 2255.         (ECF   No.   120).      The

government was directed to respond.                   (ECF No. 121).       On September

11, 2018, Petitioner filed a motion to proceed to judgment.                          (ECF

No. 126).        On September 12, 2018, the government sought and

received an extension of time to file its answer (ECF Nos. 127 &

128).     On September 24, 2018, the government filed its response,

(ECF No. 129), mooting Petitioner’s motion to proceed to judgment.

Petitioner replied on October 15, 2018.                     (ECF No. 131).

        Petitioner moves to vacate his 2011 sentence on two grounds.

First,     he    argues      that    Congress     exceeded       its    constitutional

authority in enacting 18 U.S.C. § 2252A(a)(5)(B) and because

Congress lacked the authority to create this statute, he has

committed no crime, and is “actually innocent.”                        (ECF No. 131, at

6-7).      Second,      he   argues    that      he   was    “denied     the   effective

assistance of counsel under the Sixth Amendment” because his

attorney “fail[ed] to raise these issues during his criminal case,

on   appeal,      or      during     any     supervised        released        revocation

proceedings.”          (ECF No. 120, at 32).                The government contends

Petitioner’s motion must be denied because it is untimely and

procedurally defaulted since Petitioner failed to file a direct

appeal     and   can    show    neither      cause     and    prejudice     nor    actual

innocence.       (ECF No. 129).



                                             2
       Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 3 of 8



II.   Motion to Vacate Sentence

      A.   Standard of Review

      To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law.”     28 U.S.C. § 2255(a).       A pro se movant, such

as Petitioner, is entitled to have his arguments reviewed with

appropriate consideration.       See Gordon v. Leeke, 574 F.2d 1147,

1151–53 (4th Cir. 1978).     But if the § 2255 motion, along with the

files and records of the case, conclusively shows that he is not

entitled to relief, a hearing on the motion is unnecessary and the

claims raised in the motion may be dismissed summarily. § 2255(b).

      B.   Timeliness

      The government argues that Petitioner’s motion should be

dismissed as time-barred.      (See ECF No. 129, at 4-5).      Pursuant to

28 U.S.C. § 2255(f), a federal prisoner must file a motion to

vacate, set aside, or correct his sentence within one year of the

latest of the following dates:

                (1) the date on which the judgment of
           conviction becomes final;

                (2) the date on which the impediment to
           making a motion created by governmental action
           in violation of the Constitution or laws of
           the United States is removed, if the movant


                                     3
         Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 4 of 8



             was prevented from making a motion by such
             governmental action;

                  (3) the date on which the right asserted
             was initially recognized by the Supreme Court,
             if that right has been newly recognized by the
             Supreme    Court   and   made    retroactively
             applicable to cases on collateral review; or

                  (4) the date on which the facts
             supporting the claim or claims presented could
             have been discovered through the exercise of
             due diligence.

     As stated above, Mr. Liang pled guilty and was sentenced on

December 8, 2011.       (See ECF No. 48).     Accordingly, his conviction

became final fourteen days later on December 22, 2011.1           His § 2255

petition was not filed until June 26, 2018-more than six years

after his conviction became final.           He has not alleged that the

government prevented him from filing his § 2255 Motion, that any

facts supporting his claims could not have been discovered through

the exercise of due diligence, or that he faced any impediments to

filing his motion that would satisfy sections 2255(f)(2) or (4).

Likewise, the Supreme Court has not recently recognized any right

that would satisfy section 2255(f)(3).




     1 See Clay v. United States, 537 U.S. 522, 532 (2003) (stating
that a conviction becomes final for the purpose of starting the
one-year limitations period when the opportunity to appeal
expires); see also Fed. R. App. P. 4(b)(1)(A) (“In a criminal case,
a defendant’s notice of appeal must be filed in the district court
within 14 days after the later of . . . entry of [] the
judgment[.]”).
                                       4
         Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 5 of 8



        Mr. Liang argues in his reply that the one-year statute of

limitations does not apply to his petition because he is claiming

“actual innocence” which, “if prove[n], serves as a gateway through

which a petitioner may pass [notwithstanding] expiration of the

statute of limitations.”             (ECF No. 131, at 7) (citing McQuiggin

v. Perkins, 569 U.S. 383, 386 (2013)).                  This argument fails,

however, because Mr. Liang misunderstands that “[a]ctual innocence

means factual innocence, not mere legal insufficiency.”                      See

Bousley v. United States, 523 U.S. 614, 623-24 (1998) (citing

Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).                Mr. Liang does not

argue     that    he    did    not    commit   the    offense    specified    in

§ 2252A(a)(5)(B).        He merely states that, in his opinion, the

offense that he pled guilty to should not be considered a crime

because      Congress     supposedly      exceeded     the    bounds   of    its

constitutional authority in enacting it.              (See ECF No. 131, at 6-

7) (“[T]he act of Congress the petitioner was prosecuted [under]

by the [government] is unconstitutional and, therefore, is no

crime, which establishes his actual innocence.”).                  Contrary to

Petitioner’s assertion, this is not a true “actual innocence”

claim.     An actual innocence claim requires new reliable evidence

“whether     it   be    exculpatory      scientific    evidence,   trustworthy

eyewitness accounts, or critical physical evidence” that was not

presented at trial.           Schlup v. Delo, 513 U.S. 298, 324 (1995).

“[A] petitioner does not meet the threshold requirement unless he

                                          5
      Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 6 of 8



persuades the district court that, in light of the new evidence,

no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.” Id., at 329. “Without any new evidence

of innocence, even the existence of a concededly meritorious

constitutional violation is not in itself sufficient to establish

a miscarriage of justice that would allow a habeas court to reach

the merits of a barred claim.”        Id., at 315-17.    Because Mr. Liang

has neither presented any new evidence nor made any showing that

he is actually innocent, i.e., factually innocent, his § 2255

petition remains subject to the one-year statute of limitations.

     Petitioner is not entitled to equitable tolling of the statute

of limitations.    The United States Court of Appeals for the Fourth

Circuit has made clear that equitable tolling is available only in

rare instances.    See United States v. Sosa, 364 F.3d 507, 512 (4th

Cir. 2004).    “[T]o be entitled to equitable tolling, an otherwise

time-barred     petitioner     must       present     ‘(1)   extraordinary

circumstances, (2) beyond his control or external to his own

conduct, (3) that prevented him from filing on time.’” Id. (citing

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc), cert.

denied, 541 U.S. 905 (2004)).         Petitioner has not presented any

evidence that he was unable to file his § 2255 petition within the

statute   of   limitations   nor   asserted    that    any   “extraordinary

circumstances” existed.      Accordingly, his petition is untimely and

is barred by the statute of limitations.

                                      6
         Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 7 of 8



III. Conclusion

     For the foregoing reasons, the motion to vacate sentence filed

by Petitioner Andrew Liang will be denied.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a final

order adverse to the petitioner.           A certificate of appealability

is a “jurisdictional prerequisite” to an appeal from the court’s

order.    United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2).         Where the court denies the

petitioner’s motion on its merits, a petitioner satisfies this

standard by demonstrating that “reasonable jurists would find the

court’s     assessment   of   the   constitutional    claims   debatable   or

wrong.”      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”                Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal marks omitted).

                                       7
      Case 8:11-cr-00501-DKC Document 133 Filed 02/23/21 Page 8 of 8



     After review of the record, it is clear that Petitioner does

not satisfy the above standard.         Accordingly, a certificate of

appealability will not issue.      A separate order will follow.


                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                    8
